Per Curiam.
This is a motion to reinstate an appeal dismissed by the clerk for failure comply with the provisions of Rule VII. of this Court. The motion is based upon the ground that appellants are unable to pay the fees of the stenographer for a certified copy of his notes of testimony taken at the trial, which is claimed to be necessary for the proper preparation of the “Case;” and that, upon demand, the stenographer has refused to furnish appellant with a copy of the testimony unless his fees are paid in advance. It appears from, the record submitted to us that appellants have been convicted of the offense of murder and sentenced to be hanged; that they had appealed, and are unable to perfect their appeal by reason of their inability to pay the expense of procuring a copy of the testimony, the charge of the Judge presiding at the trial, and of his rulings during the trial. It would amount to a denial of justice to refuse the motion to reinstate the appeal, which has been dismissed by the clerk, properly, under the showing made before him. This Court, therefore, feels bound to exhaust every effort, in the case involving such grave consequences, to enable the appellants to secure their right of appeal.
It is, therefore, ordered, that the motion to reinstate this appeal be granted, and that the stenographer of the First Circuit be, and he is hereby, required to file with the clerk of this Court, on or before the first day of the next term of this Court, for the use of the Supreme Court in considering this appeal, a copy of the testimony taken at the trial, together with a copy of the Judge’s charge and his rulings during the trial.
Mr. Win. C. Wolfe, for the motion.
Mr. U. X. Gunter, assistant attorney general, contra.
It is further ordered, that a certified copy of this order be served upon the stenographer of the First Circuit as soon as practicable.
It is further ordered, that this case be continued until the next term of this Court.